DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/30/2022.
Applicant's election with traverse of Group I in the reply filed on 08/30/2022 is acknowledged.  The traversal is on the ground(s) that the method claims of Group II include substantially all the elements of Group I.  This is not found persuasive because the product claims of Group I are classified in B24B 37/24 while the method claims are classified in B24D 11/00. As set forth in MPEP § 2113, the determination of the patentability of a product is based on the product itself, and not the manipulation of the recited steps of a method. In the instant case the product as claimed can be made by another and materially different process such as forming a polishing pad or polishing layer without exposing a polymer to electromagnetic radiation.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claim 4 objected to because of the following informalities:  The term “about 250” in line 9 should be –about 250 μm --.  Appropriate correction is required.
Claim 6 objected to because of the following informalities:  The term “modules” in line 9 should be –modulus--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the number of repetitions of (a)" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims and 13 are rejected as being dependent on claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 is/are rejected under under 35 U.S.C. 102(a)(1) as being anticipated by Ganapathiappan (US Pub 2017/0203408 A1).
Ganapathiappan discloses, in a first embodiment: 
With respect to claim 1:
A polishing pad (200) having a polishing surface (tops of polishing elements 204 and 206, fig. 1F) that is configured to polish a surface of a substrate, comprising: a polishing layer (formed by polishing elements 204 and 206, fig. 1F), wherein at least a portion of the polishing layer comprises a continuous phase (fig. 1F) of polishing material comprising: a plurality of first regions (polishing element 204, fig 1f) having a first pore-feature density ([0140] explains that the polishing elements 204 and 206 may have a different combination of resin precursor formulation and the porosity-forming agent, a different density of pore forming regions is formed by use of the pixel charts); and a plurality of second regions (polishing element 206) having a second pore-feature density that is different ([0140] explains that this feature allows a desired porosity gradient is achieved in different parts of the polishing body to achieve a desired polishing performance of the polishing pad) from the first pore-feature density, wherein the plurality of first regions are distributed in a pattern in an X-Y plane (same X-Y plane as in fig. 1F) of the polishing pad in a side-by-side arrangement with the plurality of second regions, that the first and second pore-feature densities comprise a cumulative area (shown by the regions in the pixel chart fig. 5A, it appears from fig. 5B that the z-direction does not vary within a single layer) of a plurality of pore-features as a percentage of total area of the respective first and second regions in the X-Y plane, a plurality of pore-features comprises pore-forming features comprising a water-soluble-sacrificial material ([0142]), that the X-Y plane is parallel to the polishing surface of the polishing pad, and the individual portions or ones of the plurality of first regions interposed between the individual portions or ones of the plurality of second regions comprise at least a continuous area defined by a first circle in the X-Y plane having a first radius equal to or greater ([0078]) than about 100 μm.
With respect to claim 3:
Ganapathiappan discloses, in the first embodiment:
that the plurality of second regions form a continuous matrix (206, fig. 1F – see sectional view) and individual ones of the plurality of first regions (204, fig. 1F) are spaced apart from one another by at least portions of the continuous matrix of second regions disposed therebetween.
With respect to claim 7:
Ganapathiappan discloses in the first embodiment that:
that the plurality of first regions are formed of corresponding first material domains having a first storage modulus and the plurality of second regions are formed of corresponding second material domains having a second storage modulus that is different ([0207] and [0210] explain that first regions 204 are formed of high storage modulus materials (500-3000 MPa and second regions 206 are formed of low storage modulus 5-100 MPa materials – Table 2) from the first storage modulus, at 30℃)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan (first embodiment) in view of Kozhukh (US Pat 9,539,694).
With respect to claim 2:
Ganapathiappan (first embodiment) does not disclose that the second pore-feature density is about 2% or more and the first pore-feature density is about 1/2 or less of the second pore-feature density.
Kozhukh, in the same field of endeavor, teaches of a second region (50) having a preferred (col 4 lines 55-62) porosity of ≧10 % and a first region (30) having a preferred (col 4 lines 55-62) porosity of ≦ 3%).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the polishing pad of Ganapathiappan (first to fourth embodiments), having two regions, to have a first region with a pore feature density (the pore feature density of Ganapathiappan (first embodiment) is the same as the porosity given a consistent layer thickness as shown in fig. 5B and as derived from the method of forming the layers in [0138] of Ganapathiappan, first embodiment) of ≧10 % and a second region to have a pore feature density of ≦ 3%, as taught by Kozhukh for the purpose of decoupling (col 3 line 31-33, Kozhukh) the polishing layer stiffness and slurry distribution performance of polishing layer designs.
With respect to claim 6:
Ganapathiappan (first embodiment) teaches a plurality of first regions are formed of corresponding first material domains having a first storage modulus, the plurality of second regions are formed of corresponding second material domains having a second storage modulus, and the second storage modulus is about 1/2 or less than the first storage modulus ([0207] and [0210] explain that first regions 204 are formed of low storage modulus materials (5-100 MPa and second regions 206 are formed of high storage modulus 500-3000 MPa materials) from the first storage modulus).
Ganapathiappan (first embodiment) does not teach that the second pore-feature density is about 2% or more and the first pore-feature density is about 1/2 or less of the second pore-feature density.
Kozhukh, in the same field of endeavor, teaches of a second region (50) having a preferred (col 4 lines 55-62) porosity of ≧10 % and a first region (30) having a preferred (col 4 lines 55-62) porosity of ≦ 3%).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the polishing pad of Ganapathiappan (first embodiment), having two regions, to have a first region with a pore density (the pore feature density of Ganapathiappan (first embodiment) is the same as the porosity given a consistent layer thickness as shown in fig. 5B and as derived from the method of forming the layers in [0138] of Ganapathiappan, first embodiment) of ≧10 % and a second region to have a pore density of ≦ 3%, as taught by Kozhukh for the purpose of decoupling (col 3 line 31-33) the polishing layer stiffness and slurry distribution performance of polishing layer designs.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan (first embodiment) in view of Imagawa (JP2009291942A).
With respect to claim 4,
Ganapathiappan (first embodiment) does not disclose that the individual pore-features in the plurality of second regions having a height in a Z-direction that about 50 pm or less and a diameter in the X-Y plane that is between about 50 pm and about 250, wherein the Z- direction is orthogonal to the X-Y plane.
Imagawa, in the same field of endeavor, teaches of a pore having the dimensions ([0052]) of the major axis is 5 to 30 μm, the minor axis is 1 to 4 μm, and the depth is about 1 to 5 μm.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have made the pores of Ganapathiappan (first embodiment) to have the dimensions defined by Imagawa for the because a hole having a thickness much smaller than the hole diameter of the polishing pad, the time required for dressing ([0052]) can be drastically reduced.
With respect to claim 5, 
Ganapathiappan (first embodiment) does not disclose that the height of the individual pore- features is about 1/2 or less than the diameter.
Imagawa, in the same field of endeavor, teaches of a pore having the dimensions ([0052]) of the major axis is 5 to 30 μm, the minor axis is 1 to 4 μm, and the depth (height) is about 1 to 5 μm.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have made the pores of Ganapathiappan (first embodiment) to have the dimensions defined by Imagawa for the because a hole having a thickness much smaller than the hole diameter (about 100 μm) of the polishing pad of the prior art can be obtained, the time required for dressing ([0052]) can be drastically reduced.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan.
With respect to claim 8:
The first embodiment of Ganapathiappan, does not disclose: 
a foundation layer having the polishing layer disposed thereon, wherein the foundation layer is formed of a different pre-polymer composition or a different ratio of at least two pre-polymer compositions then are used to form the polishing layer, and wherein the foundation layer is integrally formed with the polishing layer to provide a continuous phase of polymer material across interfacial boundary regions therebetween.
In a second embodiment, Ganapathiappan teaches of a foundation layer (1106, fig. 11) having the polishing layer (1104 and 1102, fig. 11 – similar to regions 104 and 106) disposed thereon, wherein the foundation layer is formed of a different pre-polymer (it is formed of polyurethane, a polymer, meeting the applicant’s definition of a material formed from a pre-polymer composition, instant specification, [0115]) or a different ratio of at least two pre-polymer compositions then are used to form the polishing layer, and wherein the foundation layer is integrally formed (fig. 11) with the polishing layer to provide a continuous phase of polymer material across interfacial boundary regions therebetween.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment, of Ganapathiappan and incorporate a foundation layer, as taught in the second embodiment, for the purpose of providing a desired compressibility to the polishing pad ([0263]) and to alter the overall mechanical properties of the polishing pad to achieve a desired ([0263]) hardness and/or have desired storage modulus and loss modulus.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan (first  and second embodiment) in view of Joseph (U.S. Pat. 8,821,214)
Ganapathiappan (first and second  embodiment) does not teach:
that the polishing layer comprises a plurality of polishing elements that extend upwardly from the foundation layer to form the polishing surface, wherein individual ones of the plurality of polishing elements are spaced apart from one another in the X-Y plane to define a plurality of channels therebetween, and wherein the each of the polishing elements comprises the plurality of first regions having the first pore-feature density and the plurality of second regions having the second pore-feature density.
	Joseph teaches of a polishing layer, having polishing elements with two regions (28 and 24, fig. 2), wherein individual ones of the plurality (col 6 line 55 teaches of a plurality of channels – the result of a plurality of channels is a plurality of polishing elements in between the plurality of channels) of polishing elements (comprising 28 and 24) are spaced apart (26 is the channel, fig. 2) from one another in the X-Y plane to define a plurality of channels therebetween.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ganapathiappan (first and second embodiments) to incorporate a channel, as in Joseph, between a plurality of polishing elements for the purpose (col. 6 lines 54-58) of providing a guide for the polishing elements.
16.	Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan in view of Kozhukh and Imagawa.
With respect to claim 10:
Ganapathiappan discloses, in a first embodiment:
A polishing pad (200a) having a polishing surface (tops of polishing elements 204 and 206, fig. 1f) that is configured to polish a surface of a substrate, comprising: a polishing layer (formed by polishing elements 204 and 206, fig. 1f), wherein the polishing layer comprises a continuous phase (fig. 1f) of polishing material comprising: a plurality of first regions (polishing element 204) having a first pore feature density ([0140] explains that the polishing elements 204 and 206 may have a different combination of resin precursor formulation and the porosity-forming agent, a different density of pore forming regions is formed by use of the pixel charts) and a plurality of second regions (polishing element 206) wherein at least portions of the first regions are spaced apart from one another in an X-Y plane same X-Y plane as in fig. 1F) of the polishing pad by at least portions of the second regions, the first and second pore-feature densities comprise a cumulative area of a plurality of pore-features as a percentage area (shown by the regions in the pixel chart fig. 5A, it appears from fig. 5B that the z-direction does not vary within a single layer) of total area of the respective first and second regions in the X-Y plane, that the plurality of pore-features comprises pore-forming features comprising a water-soluble-sacrificial material, the X-Y plane is parallel to the polishing surface of the polishing pad, the X-Y plane is parallel to the polishing surface of the polishing pad and the Z direction (same z direction as in fig. 1F) is orthogonal to the X-Y plane, and the plurality of first and second regions form a continuous phase (fig. 1F) of polymer material across the interfacial boundary regions therebetween.
Ganapathiappan does not disclose, in a first embodiment:
	 a foundation layer; and a polishing layer disposed on the foundation layer and integrally formed therewith to comprise a continuous phase of polymer material across interfacial boundary regions therebetween, a plurality of second regions comprising a plurality of pore-features to provide a second pore-feature density of about 2% or more, that the first pore-feature density is about 1/2 or less of the second pore-feature density, and individual ones of the plurality of pore-features in the plurality of second regions have a height in a Z direction that is about 1/2 or less than a diameter of the pore measured in the X-Y plane.
	The first embodiment of Ganapathiappan, does not teach of a second pore-feature density of about 2% or more and that the first pore-feature density is about 1/2 or less of the second pore-feature density.
	Kozhukh, in the same field of endeavor, teaches of a second region (50) having a preferred (col 4 lines 55-62) porosity of ≧10 % and a first region (30) having a preferred (col 4 lines 55-62) porosity of ≦ 3%).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have made the polishing pad of Ganapathiappan (first embodiment), having two regions, to have a first region with a pore density (the pore feature density of Ganapathiappan is the same as the porosity given a consistent layer thickness as shown in fig. 5B and as derived from the method of forming the layers in [0138] of Ganapathiappan, second embodiment) of ≧10 % and a second region to have a pore density of ≦ 3%, as taught by Kozhukh for the purpose of decoupling (col 3 line 31-33) the polishing layer stiffness and slurry distribution performance of polishing layer designs.
Ganapathiappan (first embodiment) in view of Kozhukh does not teach that individual ones of the plurality of pore-features in the plurality of second regions have a height in a Z direction that is about 1/2 or less than a diameter of the pore measured in the X-Y plane.
Imagawa, in the same field of endeavor, teaches of a pore having the dimensions ([0052]) of the major axis is 5 to 30 μm, the minor axis is 1 to 4 μm, and the depth (height) is about 1 to 5 μm.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have made the pores of Ganapathiappan in view of Kozhukh to have the dimensions defined by Imagawa for the because a hole having a thickness much smaller than the hole diameter of the polishing pad of the prior art can be obtained, the time required for dressing ([0052]) can be drastically reduced.
The first embodiment of Ganapathiappan does not disclose:
a foundation layer; and a polishing layer disposed on the foundation layer and integrally formed therewith to comprise a continuous phase of polymer material across interfacial boundary regions therebetween,
In a second embodiment, Ganapathiappan teaches of a foundation layer (1106, fig. 11) having the polishing layer (1104 and 1102, fig. 11 – similar to regions 104 and 106) disposed thereon, and wherein the foundation layer is integrally formed (fig. 11) with the polishing layer to provide a continuous phase of polymer material across interfacial boundary regions therebetween.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the previously referenced embodiment of Ganapathiappan and incorporate a foundation layer, later taught by Ganapathiappan for the purpose of providing a desired compressibility to the polishing pad ([0263]) and to alter the overall mechanical properties of the polishing pad to achieve a desired ([0263]) hardness and/or have desired storage modulus and loss modulus.
With respect to claim 11:
The claim is being treated as a product by process limitation. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.
Ganapathiappan in view of Kozhukh and Imagawa teach of the result of the claimed process.
	With respect to claim 12:
Ganapathiappan discloses, in the first embodiment.
the plurality of first regions are formed of corresponding first material domains having a first storage modulus and the plurality of second regions are formed of corresponding second material domains having a second storage modulus that is different ([0207] and [0210] explain that first regions 204 are formed of high storage modulus materials (500-3000 MPa and second regions 206 are formed of low storage modulus 5-100 MPa materials – Table 2) from the first storage modulus, at 30℃)).
With respect to claim 13, 
The claim is being treated as a product by process limitation. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.
Ganapathiappan in view of Kozhukh and Imagawa teach of the result of the claimed process.
	With respect to claim 14,
	The first embodiment of Ganapathiappan discloses:
at least portions of the plurality of first regions interposed between the at least portions of the plurality of second regions comprise at least a continuous area defined by a first circle in the X-Y plane having a first radius equal to or greater ([0078]) than about 100 μm.
	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathiappan in view of Kozhukh and Imagawa, as applied to claims 10-14 above, and further in view of Joseph.
With respect to claim 15,
Ganapathiappan in view of Kozhukh and Imagawa do not teach that the polishing layer comprises a plurality of polishing elements that extend upwardly from the foundation layer to form a polishing surface, wherein individual ones of the plurality of polishing elements are spaced apart from one another in the X-Y plane to define a plurality of channels therebetween, and wherein the each of the polishing elements comprises the plurality of first regions and the plurality of second regions.
Joseph teaches of a polishing layer, having polishing elements with two regions (28 and 24, fig. 2), wherein individual ones of the plurality (col 6 line 55 teaches of a plurality of channels – the result of a plurality of channels is a plurality of polishing elements in between the plurality of channels) of polishing elements (comprising 28 and 24) are spaced apart (26 is the channel, fig. 2) from one another in the X-Y plane to define a plurality of channels therebetween.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ganapathiappan (first and second embodiments) in view of Kozhukh and Imagawa to incorporate a channel, as in Joseph, between a plurality of polishing elements for the purpose (col. 6 lines 54-58) of providing a guide for the polishing elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that other Ganapathiappan also teaches of pore-features comprising openings defined in a surface of the polishing layer, voids that are formed in the polishing material below the surface and also of forming a polishing pad through an additive manufacturing process using EM radiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Huang whose telephone number is (571)272-6750. The examiner can normally be reached Monday to Friday 9:00 am to 5:00 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Huang/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723